ON PETITION FOR REHEARING EN BANC

Before KING, Chief Judge, and REAVLEY and EMILIO M. GARZA, Circuit Judges.
PER CURIAM:
. Treating the Petition for Rehearing En Banc as a Petition for Panel Rehearing, the Petition for . Panel Rehearing is DENIED. The court having been polled at the request of one of the members of the court and a majority of the judges who are in.regular active service not having voted in favor (Fed. R. App. P. and 5th CiR. R. 35), The Petition for Rehearing En Banc is DENIED.